United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS           June 8, 2004
                       FOR THE FIFTH CIRCUIT
                                                         Charles R. Fulbruge III
                                                                 Clerk

                           No. 03-30945
                         Summary Calendar



THOMAS LOUIS PHILLIPS,

                                    Plaintiff-Appellant,

versus

RICHARD L. STALDER; BURL CAIN; DERREN BORDELON; M. ALLEN; UNKNOWN
LEMARTANIER; DONALD DAVIS; UNKNOWN ROSS; UNKNOWN ROWE; UNKNOWN
FREGERSON; UNKNOWN GROOM; UNKNOWN TARVAR; UNKNOWN HAND, Doctor;
MARY O’NEAL; PAT TRUETT; DWAYNE MCFATTER; K. DAVIS; UNKNOWN
ELLIOT, Sergeant; ROSA STEPHENS; UNKNOWN RODESTA; FRED ALLEN;
UNKNOWN MCKEY; UNKNOWN JEANSONE; ALL DEFENDANTS; UNKNOWN WHITE;
UNKNOWN HOLMES; DORA RABALAIS; AMERICAN CORRECTIONS ASSOCIATION,

                                    Defendants-Appellees.

                       --------------------
          Appeal from the United States District Court
              for the Middle District of Louisiana
                     USDC No. 01-CV-782-D-M1
                       --------------------

Before BARKSDALE, EMILIO M. GARZA, and DENNIS, Circuit Judges.

PER CURIAM:*

     Thomas Louis Phillips, Louisiana prisoner # 94730, appeals

the district court’s order granting the defendants’ motion for

summary judgment and dismissing his 42 U.S.C. § 1983 suit.        We




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 03-30945
                                -2-

review de novo the granting of a motion for summary judgment.

See Correa v. Fischer, 982 F.2d 931, 932 (5th Cir. 1993).

     Phillips argues that the district court erred in dismissing

his claims of improper retaliation because the motive for

retaliation was “plain on its face.”   However, Phillips has not

made a sufficient showing of either causation or intent.     See

Jones v. Greninger, 188 F.3d 322, 324-25 (5th Cir. 1999).

     Phillips argues that the prison employees were repeatedly

and deliberately indifferent to his medical needs, ignoring his

duty status and failing to provide adequate medical care.

However, his treatment claims reflect only a disagreement with

his treatment.   See Varnado v. Lynaugh, 920 F.2d 320, 321 (5th

Cir. 1991).   His duty status claims fail because he has failed to

present any evidence that the work assignments significantly

aggravated any serious physical ailment.    See Jackson v. Cain,

864 F.2d 1235, 1246-47 (5th Cir. 1989).

     Phillips argues that prison officials filed several improper

disciplinary reports.   However, he asserts neither a sufficient

liberty interest nor a significant due process concern.     See

Orellana v. Kyle, 65 F.3d 29, 31-32 (5th Cir. 1995); Williams v.

Edwards, 547 F.2d 1206 (5th Cir. 1977).    Phillips also contends

that a prison warden illicitly confiscated his typewriter.    The

claim fails; the availability of a post-deprivation tort cause of

action under state law is sufficient to satisfy the requirements
                           No. 03-30945
                                -3-

of due process.   See Collins v. King, 743 F.2d 248, 253-54 (5th

Cir. 1984).

     Phillips argues that a grooming order impermissibly

restricted his religious practice.    Prison grooming regulations

which require prisoners to cut their hair and beards are

rationally related to the achievement of valid penological goals.

See Hicks v. Garner, 69 F.3d 22, 25 (5th Cir. 1995).

     Finally, Phillips claims that the magistrate judge and the

district court were unduly harsh in their treatment of his

motions for discovery and service and showed improper favor in

granting leniency to the defendants.   However, trial courts are

granted discretion in such matters.    See Blum v. Gulf Oil Co.,

597 F.2d 936, 938 (5th Cir. 1979); Copeland v. Wasserstein,

Perella & Co., Inc., 278 F.3d 472, 484 (5th Cir. 2002); Norman v.

Apache Corp., 19 F.3d 1017, 1021 (5th Cir. 1994); Cupit v. Jones,

835 F.2d 82, 86 (5th Cir. 1987).   We find no abuse of that

discretion in the actions challenged by Phillips.

     Phillips has not presented a genuine issue of material fact.

See Amburgey v. Corhart Refractories Corp. Inc., 936 F.2d 805,

809 (5th Cir. 1991); FED. R. CIV. P. 56(c).

     In light of the foregoing, the district court’s judgment is

AFFIRMED.   Phillips's motion for the appointment of counsel is

DENIED.